DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/829,959 filed 27 March 2020. Claims 1-9 pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 26 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CN on 28 August 2018. It is noted, however, that applicant has not filed a certified copy of the 201810987945.5 application as required by 37 CFR 1.55.
Examiner’s Note:
The Application Data Sheet (ADS) filed 26 February 2021 claims priority to application 201810987945.5 filed on 28 August 2018 to CN. However, the certified copy filed 26 February 2021 is application 2018109879455 filed in CN on 28 August 2018. There does not appear to be a corresponding certified copy to the claim ADS priority.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A hydraulic controlling system, wherein the hydraulic controlling system comprises: a cooling and lubricating oil line (60) and a main controlling oil line (70); an oil-liquid storage (1); a first pump (4), wherein an inlet of the first pump (4) is connected to the oil-liquid storage (1), and an outlet of the first pump (4) is connected to the main controlling oil line (70); a second pump (3), wherein an inlet of the second pump (3) is connected to the oil-liquid storage (1), and an outlet of the second pump (3) selectively communicates with the cooling and lubricating oil line (60) or the main controlling oil line (70); and a gearbox-gear-shifting oil line (73), wherein the gearbox-gear-shifting oil line (73) comprises a gear-shifting-pressure regulating valve (40), a plurality of gear-shifting-flow-rate controlling valves and a plurality of gear-shifting selector valves, the gear-shifting-flow-rate controlling valves are connected to the main controlling oil line (70) via the gear-shifting- pressure regulating valve (40), and at least some of the plurality of gear-shifting-flow-rate controlling valves are connected to a gear-shifting executing piston via the gear-shifting selector valves.
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the claims require a specific configuration that includes at least two pumps that connected to the same oil-liquid storage. Further, there are a variety of other lines, gear shifting valves, gear shifting low rate controlling valves, and executing pistons. The specific structural features are not taught or rendered obvious by the prior art of record. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2003/0047410 teaches a clutch system that includes two pumps, valves and a clutch. However, the reference fails to teach the oil lines and valves, as well as the specific connections set forth in claim 1.
2013/0206533 teaches a clutch system that includes two pumps, valves and a clutch. However, the reference fails to teach the oil lines and valves, as well as the specific connections set forth in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659